Citation Nr: 1519635	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with alcohol dependency prior to July 31, 2013; and to a rating in excess of 70 percent thereafter.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, established service connection for PTSD, evaluated as 50 percent disabling effective from May 29, 2009.  The Veteran appealed, contending that a higher rating was warranted.  A subsequent August 2013 rating decision assigned a 70 percent rating for the Veteran's PTSD, effective from July 31, 2013 (date of VA examination).  

The Board also acknowledges that the issue of entitlement to a TDIU was not formally adjudicated below.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the record indicates the Veteran is seeking TDIU in conjunction with this case.  Therefore, the Board finds that this issue is part of the appeal.

For the reasons addressed in the REMAND portion of the decision below, the TDIU claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 31, 2013, the record reflects the Veteran's PTSD with alcohol dependency has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity.  

2.  For the period from July 31, 2013, the Veteran's service-connected PTSD with alcohol dependence has not been manifested by total occupational and social impairment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD with alcohol dependence prior to July 31, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD with alcohol dependence for the period from July 31, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic   Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

In addition, the Board finds that the duty to assist a claimant in the development    of the case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this case, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing symptomology of his service-connected PTSD that is not reflected by     the evidence already of record.  As part of his May 2013 Substantive Appeal, he indicated no hearing was desired in conjunction with this case.  Moreover, he was accorded VA medical examinations in April 2010 and July 2013, which evaluated his PTSD.  VA examiners are presumed qualified to render competent medical evidence.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations; the findings appear consistent with the other evidence of record; and the Veteran has not reported his PTSD has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

Under this formula, a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words,   § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.       A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant),    or where there is major impairment in several areas such as work or school,    family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting)  or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy,    or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

Initially, the Board notes the record reflects the Veteran's PTSD has been manifested by evidence of depressed mood, anxiety, and chronic sleep impairment to include nightmares.  However, such symptomatology is generally associated with the criteria for a 30 percent rating, and would not necessarily warrant consideration of a rating in excess thereof.

The Board also notes the Veteran's PTSD has been manifested by symptoms of flashbacks, startle response, hypervigilance, and anger/irritability.  However, as detailed below, it does not appear that the Veteran's symptoms of anger/irritability resulted in the type of impaired impulse control with periods of violence contemplated by the criteria for a 70 percent rating prior to July 31, 2013.  Moreover, both these and his other symptoms do not result in the level of occupational and social impairment necessary for the assignment of ratings in excess of those currently in effect.

Prior to July 31, 2013, the Veteran's service-connected PTSD with alcohol dependence was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting   to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  For example, the Board notes      that the Veteran's judgment was found to be fair in October 2009 VA outpatient treatment records, Vet Center records dated in January 2010, and December 2011 VA outpatient treatment records.  The January 2010 Vet Center records also note there was no evidence of a thought disorder; and he was found to have above average intelligence.  His judgment was also found to be intact at the April 2010 VA examination; his thought content was appropriate to evaluation; and there was no evidence of perceptual impairment and no evidence of thought disorder.  The December 2011 VA outpatient treatment records found his thought process was linear, goal directed.

The Board also notes that nothing in the record reflects the Veteran has obsessional rituals which interfere with routine activities; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively during this period.  In fact, the April 2010 VA examination noted, in pertinent part, that he maintained full independence with regard to all activities of daily living.

There is no evidence that the Veteran's speech was intermittently illogical, obscure, or irrelevant during this period.  Rather, the January 2010 Vet Center record notes he had no speech difficulty, and that his speech was appropriate.  Similarly, the April 2010 VA examination found his speech to be normal.  VA outpatient treatment records dated in August 2011 noted his speech was spontaneous, understandable, and goal directed.  VA outpatient treatment records dated in December 2011 note his speech was coherent and fluent.

The Board further notes there is no evidence of spatial disorientation.  For example, Vet Center records dated in January 2010 note he was oriented to time, place, and person; as did the April 2010 VA examination.  VA outpatient treatment records also consistently reflect the Veteran was alert and oriented, to include records dated in November 2010 and August 2011.

The Board notes that VA outpatient treatment records in October 2009 note the Veteran had no suicide attempts in the past year.  Further, he denied suicidal ideation in VA treatment records dated in March 2010, July 2010, and November 2010; as well as the April 2010 VA examination.  However, the January 2010 Vet Center records note that he did have suicidal thoughts, even though he had no plan and no history of prior attempts.  Suicidal ideation was also noted in the August 2011 and November 2011 VA outpatient treatment records.

In addition to the evidence of suicidal ideation during the period prior to July 13, 2013, the Board reiterates the Veteran had symptoms of anger/irritability.  His appearance was also noted as being unkempt in the January 2010 Vet Center records.  Similarly, the April 2010 VA examination noted the Veteran arrived somewhat disheveled, not having shaved in several days, but he was found to        be dressed appropriately.  This does indicate neglect of personal appearance and hygiene.  In accord with Vazquez-Claudio, supra, the Board must determine whether these and all other symptoms of the Veteran's PTSD results in the type     of occupational and social impairment contemplated by the criteria for a rating in excess of 50 percent.  See also Mauerhan, supra.

The Board acknowledges that the Veteran's PTSD has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 50 percent prior to July 31, 2013.

The Board also notes the Veteran was assigned GAF scores of 45 in VA outpatient treatment records dated in March 2010 and July 2010.  He was assigned a GAF score of 48 at the April 2010 VA examination.  VA outpatient treatment records dated in December 2011 assigned a GAF score of 60.

As noted above, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting)  or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  Scores suggesting impairment in almost all areas would be 40 or below, which has not been shown during the period prior to July 31, 2013.

In short, the evidence indicates the Veteran was found to have moderate to severe occupational and social impairment due to his PTSD when evaluated by competent medical professionals.  This appears consistent with the anecdotal evidence of record.  Moreover, the April 2010 VA examiner stated the effects of the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  Further, the examiner stated the Veteran's PTSD would not prevent employment, but it was noted he would have difficulty in maintaining work.  The Board notes that these statements are consistent with the level of occupational and social impairment associated with the 50 percent rating already assigned for this period.  In addition, the Board finds that there is no evidence by which it can be factually ascertained that the Veteran's PTSD resulted in the inability to establish and maintain effective relationships prior to July 31, 2013.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 50 percent prior to July 31, 2013.

For the period from July 31, 2013, the Veteran's service-connected PTSD with alcohol dependence has not been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In pertinent part, the Board notes that the July 2013 VA examination stated the Veteran's PTSD had resulted in impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Such findings are consistent with the 70 percent rating that has been assigned for this period, to include the level of occupational and social impairment.  Further, the VA examiner assigned a GAF score of 44, which, along with the other statements, is against a finding of total occupational and social impairment.  The Board also observes the examiner noted symptoms of anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintain effective work and social relationships.  As indicated above, such symptoms are generally associated with either the criteria for a 30 percent or 50 percent rating, and not a rating in excess of 70 percent.  Additionally, the examiner stated there were no other symptoms.  In other words, the examiner did not find gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  None of the other evidence of record reflects the type of symptoms or level of occupational and social impairment associated with the criteria for a 100 percent rating during the period from July 31, 2013.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for rating in excess of 70 percent for his PTSD for the period from July 31, 2013.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's appeal for higher schedular rating(s) for his PTSD.  The Board notes in making this determination it took into account the potential of additional "staged" rating(s) in accord with Fenderson, supra, and Hart, supra; but found no distinctive period(s) where the Veteran met or nearly approximated the schedular criteria for ratings in excess of those currently in effect.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD, since by its own terms it is not    limited to the specific symptoms mentioned in the rating schedule.  As detailed above, to the extent the symptomatology of the Veteran's PTSD was not specifically referenced in the rating criteria, the Board took into account the affect all of his symptoms have upon his functional ability particularly the extent of occupational and social impairment.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD, and referral for consideration of extraschedular rating for the disability itself is not warranted.

The Board acknowledges that the claim for a TDIU is being remanded.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his PTSD disability, referral for extraschedular consideration is not warranted.  Thus, remand of the issue decided herein is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim). 


ORDER

Entitlement to an initial rating in excess of 50 percent for service-connected PTSD with alcohol dependency prior to July 31, 2013, is denied.

Entitlement to a rating in excess of 70 percent for service-connected PTSD with alcohol dependency for the period from July 31, 2013, is denied.


REMAND

As noted in the Introduction, the Veteran has raised a claim for TDIU due to his PTSD.  A VA Form 21-8940 submitted in November 2013, approximately a month after he stopped working, shows consistent prior employment with monthly earnings of $12,000 or more, yet when asked for his total earned income for the past 12 months, he reported only $4,100.  Due to this inconsistency, and the possibility      that the Veteran has worked since September 2013, the Veteran should be asked        to complete another VA Form 21-8940 to update is employment information.


Moreover, the Veteran has not had the opportunity to present evidence and argument in support of his TDIU claim; nor has VA provided him with notification on how to support such a claim.  Consequently, the Board concludes a remand is required in order to accord the Veteran such notice and opportunity.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish TDIU due to service-connected disability.  In addition, ask the Veteran to compete another VA Form 21-8940, Application for Increased Compensation Based on Unemployability, to update his employment and earnings information.

2.  After completing any additional development   deemed necessary, adjudicate the issue of entitlement to  a TDIU.  If the benefit sought is denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) that includes relevant laws and regulations pertinent to a TDIU claim.  An appropriate period to respond should be provided before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


